Citation Nr: 0827150	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-38 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased rating for low back pain with 
thoracic kyphosis, rated as noncompensably disabling prior to 
June 22, 2007, and as 20 percent disabling thereafter.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1975 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which confirmed a previously assigned 0 percent 
rating for low back pain with thoracic kyphosis.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case the 
veteran was, by a July 2007 rating decision, awarded an 
increased evaluation of 20 percent for his service-connected 
back disability.  The veteran has not suggested that this 
increased evaluation would satisfy his appeal for a higher 
evaluation.  Nor has he or his representative otherwise 
suggested that the maximum rating available for that 
disability is not being sought.  Therefore the Board 
concludes that the issue of entitlement to a higher rating 
for the service-connected back disability remains before the 
Board.  Because the evaluation was increased during the 
course of the appeal, the Board considers the veteran's 
increased rating claim as a "staged" rating.  See Hart v. 
Mansfield, 21 Vet. App 505 (2007) (staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings).  Here, the RO has confirmed the previous 
assignment of a noncompensable rating prior to June 22, 2007, 
and has awarded a 20 percent rating thereafter.

The Board notes that the veteran requested a hearing before a 
Veterans Law Judge, but withdrew his request for a hearing 
through written correspondence from his representative, dated 
in December 2006.  The veteran having withdrawn his hearing 
request, the Board will proceed to adjudicate the case based 
on the evidence of record.  See 38 C.F.R. § 20.704 (e) 
(2007).

FINDINGS OF FACT

1.  The veteran's back disability, prior to June 22, 2007, 
equated to flexion limited to 90 degrees and a combined range 
of motion of the thoracolumbar spine of 240 degrees.

2.  Since June 22, 2007, the veteran's back disability has 
equated to forward flexion of the thoracolumbar spine limited 
to 60 degrees and a combined range of motion of the 
thoracolumbar spine of 150 degrees.


CONCLUSION OF LAW

The criteria for a rating higher than a noncompensable level 
for back pain with thoracic kyphosis prior to June 22, 2007, 
and higher than 20 percent since June 22, 2007, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a 
Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   Further, 
if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2006, before the AOJ's initial adjudication of the claim.  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the notification did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores, supra, at 
47, the Board notes that the veteran was apprised of these 
criteria in subsequent correspondence sent later in March 
2006.  

The Board notes that the notifications did not include notice 
to the veteran that, to substantiate an increased rating 
claim, he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating the effect that worsening of his 
condition has on his daily life.  Nevertheless, during VA 
examinations conducted in March 2006 and June 2007, the 
effects of the veteran's back disability on his daily 
activities were addressed and the veteran was therefore not 
adversely affected by the absence of notice in this regard.  
Id.  In sum, as regards VA's duty to notify, the Board finds 
that during the administrative process the veteran was 
afforded the information necessary such that he is not now 
adversely affected by any defective pre-decisional notice 
error.  The RO also provided a statement of the case (SOC) 
and a supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations, including 
diagnostic criteria by which his disability was rated.

The veteran has been afforded two VA examinations in the 
course of this claim.  A March 2006 VA spine examination 
revealed range of motion of the thoracolumbar spine to be 
normal, with 90 degrees of flexion, 30 degrees of extension, 
30 degrees of lateral flexion bilaterally, and 30 degrees of  
rotation bilaterally.  There was no pain on range of motion.  
There was no pain with repetition.

The veteran reported intermittent flare-ups of back pain and 
stiffness in his lower back that occurred about three to four 
times a week and that lasted minutes to hours.  He did not 
report any radiation or neurologic symptoms.  He reported 
separate symptoms of severe muscle spasms in his lower back 
when he lies down at night that occurred every two to four 
days and lasted minutes to hours.  The veteran reported 
having trouble sleeping when the severe muscle spasms occur.  
The veteran denied having any back problems when not having a 
flare-up.  During flare-ups, he reported taking medication 
and resting to help the pain, in addition to avoiding 
exertion, walking, standing, bending, and lifting.  The 
veteran did not report being incapacitated. 

The veteran denied any associated symptoms with his back pain 
such as weight loss, fevers, malaise, dizziness, visual 
disturbances, numbness, weakness, bladder or bowel 
complaints, or erectile dysfunction.  He did not use any 
assistive devices.  He reported no limits in how far or long 
he could walk, except during a flare-up when he reported 
avoiding walking if possible.  The veteran reported no 
limitations in his mobility (walking, transfers, and bed 
activities), except when having a flare-up.  He reported no 
limitations in his daily activities (eating, grooming, 
bathing, toileting, and dressing), except when having a 
flare-up.  The veteran reported his flare-up limitations to 
include limited bending, standing, lifting, and walking, and 
the inability to play golf.  The veteran is retired and not 
working.  

Sensory examination was intact to touch, vibration, and 
pinprick.  The veteran's posture and gait were intact, 
including heel and toe walking, and squatting.  Laseque's 
sign was negative.  The veteran was diagnosed with 
intermittent chronic low back strain with kyphosis.

A private medical record dated in August 2006 shows that the 
veteran had mild tenderness at L1-L2.  The veteran's 
sensation was intact.  The veteran was diagnosed with chronic 
back pain.  There was no indication that the veteran's range 
of motion was affected by his back pain.

A private medical record dated in January 2004 shows that the 
veteran was diagnosed with a lumbar strain.  The veteran was 
prescribed pain medication.  The record also shows that the 
veteran's work was sedentary, but that he had regular 
exercise.  There was no indication that the veteran's range 
of motion was affected by his back pain.

A VA medical record dated in December 2006 shows that the 
veteran had chronic low back pain that was reported to be 
mild.  There was no indication that the veteran's range of 
motion was affected by his back pain.

A VA medical record dated in August 2006 shows that the 
veteran was treated for chronic low back pain  The veteran 
rated his pain as three on a scale of one to ten (3/10).  The 
doctor diagnosed the veteran with chronic low back pain that 
appeared musculoligamentous in nature.  

A VA medical record dated in April 2007 shows that the 
veteran had low back pain that came and went.  The veteran 
reported his back pain to be stable at that time.  He rated 
his pain as 2/10.  He was ambulatory, with a steady gait.  
The veteran reported low back stiffness that was not too 
uncomfortable.  

A June 22, 2007, VA spine examination revealed range of 
motion of the thoracolumbar spine was 60 degrees of flexion, 
10 degrees of extension, 20 degrees of lateral flexion 
bilaterally, and 20 degrees of  rotation bilaterally.  There 
was pain at the end range of bilateral flexion and rotation 
and that was more predominant with extension.  There was 
additional limitation of pain with three repetitions, but no 
change in the range of motion. 

The veteran reported his pain to be in the lumbosacral area, 
with distribution into the middle portion of the thighs, 
posteriorly, that was mostly tingling and numbness, less 
often pain radiation.  The veteran reported his pain being 
chronic and he rated it as  7-8/10.  The pain was reported to 
be sharp in nature.  The veteran reported taking pain 
medication with mild relief.  The veteran reported flare-ups 
of pain in day-to-day activities with repetitive bending or 
turning.  However, the veteran did not report any 
incapacitating episodes requiring bed rest.  

The veteran did not report any associated features or 
symptoms.  The veteran did not use any assistive devices.  
The veteran reported being able to walk about one mile.  On 
physical examination, there was tenderness in the central 
portion of the lumbosacral region with paralumbar muscle 
guarding, which was helped somewhat by pain medication.  
There were no actual muscle spasms.  The veteran's gait was 
waddling and his posture had stiffness.  There was some 
kyphosis.  

The veteran reported that he is retired.  He reported being 
self-sufficient in day-to-day activities.  The veteran 
reported that his driving tolerance was diminished and that 
he needed to take rest breaks about every 45 minutes.

On neurological examination, sensory was intact to both lower 
extremities.  There was no muscular wasting.  Tone and 
strength were fair.  Deep tendon reflexes were equal.  There 
was intact volitional control.  Laseque was negative 
bilaterally.  

The examiner opined that there were no additional limitations 
of joint function such as pain, fatigue, weakness, lack of 
endurance, and incoordination.  The examiner reviewed an x-
ray from November 2006 that showed a mild decrease in the 
disc height at L1-L2 and a mild irregularity of the superior 
endplate of L2.  The x-ray also showed mild degenerative 
anterior osteophytosis.  

The veteran was diagnosed with a decrease in the disc height 
at L1-L2, which may be from degeneration, a mild irregularity 
of the superior endplate of L2, and mild degenerative 
anterior osteophytosis, L5-S1 with resultant lumbosacral 
strain, which had been worsening. 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  

As noted, the United States Court of Appeals for Veterans 
Claims (Court) has held that staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Hart, supra..  Consequently, the Board will evaluate the 
veteran's back claim as it was staged by the RO, that is, 
from the year preceding the date the increased rating claim 
was received in January 2006, and from June 22, 2007, when 
the rating was increased by the RO.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2006).  Here, 
as noted in the examination reports detailed above, the 
effects of pain on use, functional loss, and incoordination 
were taken into account in assessing the range of motion of 
the veteran's thoracolumbar spine.  

The veteran has been rated as lumbosacral strain.  
Lumbosacral strain is addressed by Diagnostic Code 5237, 
which calls for evaluation of the veteran's lumbosacral 
strain based on limitation of motion, which is evaluated 
utilizing the General Rating Formula for Diseases and 
Injuries of the Spine.  The General Rating Formula is for use 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

Under the General Rating Formula, a 10 percent evaluation is 
for application with forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is for application with forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is for application when there is 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  

Here, the evidence shows that forward flexion of the 
thoracolumbar spine has been shown to be to 90 degrees prior 
to June 22, 2007, and to 60 degrees since June 22, 2007.  The 
evidence also shows that the combined range of motion of the 
thoracolumbar spine was 240 degrees prior to June 22, 2007, 
and 150 degrees since June 22, 2007.  As noted above, the 
functional losses caused by the veteran's pain and flare-ups 
have not been shown to equate to any greater limitation.  
Additionally, while there has been a suggestion that the 
veteran may have some disc changes that are due to 
degeneration, even if his disability is evaluated as disc 
syndrome based on incapacitating episodes, see 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, he has not experienced 
incapacitating episodes as required and defined by 
regulation-a period of acute signs and symptoms that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

In sum, based on the all of the relevant medical evidence of 
record, the Board finds that the veteran's service-connected 
back disability does not approximate the criteria required 
for a compensable rating prior to June 22, 2007, and that the 
veteran's disability more nearly approximates the currently 
assigned 20 percent rating from June 22, 2007.  38 C.F.R. § 
4.7.  The Board finds that the increased evaluation effective 
June 22, 2007, is not warranted earlier than that date 
because the medical evidence fails to show that the higher 
rating was warranted at any earlier time.

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2007).  The current 
evidence of record does not demonstrate that the back 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the veteran's disability has 
an adverse effect on employability, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2007).  
In this case, the very problems reported by the veteran are 
specifically contemplated by the criteria discussed above.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  


ORDER

Entitlement to greater than a noncompensable rating prior to 
June 22, 2007, or greater than 20 percent since June 22, 
2007, for low back pain with thoracic kyphosis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


